Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 12/29/2021 have been fully considered but they are not persuasive. 
Examiner respectfully disagrees with Applicant’s argument that “However, nothing in Schliwa-Bertling discusses that the mobile station 106 includes an
additional wake-up step within the long DRX mode that has “a start time . . . associated with a period different from” the short DRX cycle” because claims do not require that 
“an additional wake-up step within the long DRX mode that has “a start time . . . associated with a period different from” the short DRX cycle”.  Claims require “a start time for an additional ON-duration associated with a period different from the discontinuous reception cycle” (not the short DRX cycle as argued).  Schliwa-Bertling et al. discloses a start time for an additional ON-duration associated with a period different from the discontinuous reception cycle (See [0059]; Fig. 7C) “This means that each BSS…… after transmitting an initial page 114…… according to the long DRX mode in each cell……and determining that a corresponding page response 115 was not received, then repeat the transmitting of the page 114 up to `N` times in each of these cells……according to the short DRX mode starting `X` seconds after determining that the BSS 104 did not receive a page response 115 for the initial page 114, where `X` reflects the amount of time the mobile station 106 needs to perform the initial cell search method (i.e., second synchronizing procedure, long synchronizing procedure.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-13, 15-18 and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Schliwa-Bertling et al. US 2015/0173122 in view of Bin Sediq US 2019/0335528.
Claims 1 and 29:
Schliwa-Bertling et al. discloses an apparatus for wireless communication at a user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor and a method for wireless communication at a user equipment (UE), comprising: 
receiving a discontinuous reception cycle configuration that indicates a discontinuous reception cycle associated with a discontinuous reception period (Schliwa-Bertling et al.; Fig. 7C; [0059]), the discontinuous reception cycle having an ON-duration during which the UE is to wake up from a sleep mode to monitor for transmissions from the base station (Schliwa-Bertling et al.; [0060]),  determining, based at least in part on the discontinuous reception cycle configuration, a plurality of start times comprising a start time for the ON-duration of the discontinuous reception cycle 
initiating a wakeup procedure for the UE at each of the plurality of start times based at least in part on the determining (Schliwa-Bertling et al.; [0059]-[0061]).
Schliwa-Bertling et al. fails to teach receiving the configuration from a base station.
However, Bin Sediq discloses the above limitations (Bin Sediq; [0088]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide RRC signaling taught by Bin Sediq to deliver DRX configuration parameters in the system taught by Schliwa-Bertling et al. in order to enable the base station to know precisely when the wireless device is in the Awake state and when the wireless device is in the Sleep state.
Claims 21 and 30:
Schliwa-Bertling et al. discloses an apparatus for wireless communication at a base station, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor and a method for wireless communication at a base station, comprising: 
identifying a traffic periodicity associated with wireless communications traffic to a user equipment (UE) (Schliwa-Bertling et al.; Fig. 7C; [0059]); 
determining, based at least in part on the traffic periodicity, a discontinuous reception cycle associated with a discontinuous reception period, the discontinuous reception cycle having an ON-duration during which the UE is to wake up from a sleep 
a discontinuous reception cycle configuration that indicates at least the discontinuous reception cycle associated with the discontinuous reception period (Schliwa-Bertling et al.; [0059]-[0061]).
Schliwa-Bertling et al. fails to teach transmitting a discontinuous reception cycle configuration to the UE.
However, Bin Sediq discloses the above limitations (Bin Sediq; [0088]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide RRC signaling taught by Bin Sediq to deliver DRX configuration parameters in the system taught by Schliwa-Bertling et al. in order to enable the base station to know precisely when the wireless device is in the Awake state and when the wireless device is in the Sleep state.
Claims 2 and 22:
Schliwa-Bertling et al. and Bin Sediq disclose the claimed invention as to claims  1 and 21 above.
Furthermore, Schliwa-Bertling et al. discloses the discontinuous reception period  comprises a period between consecutive ON-durations that has a duration different from a period between the ON-duration and the additional ON-duration (Schliwa-Bertling et al.; Fig. 7C; [0059]-[0061]).
Claims 3 and 23:

Furthermore, Schliwa-Bertling et al. discloses the discontinuous reception cycle has a period equal to the discontinuous reception period (Schliwa-Bertling et al.; Fig. 7C; [0059]-[0061]).
Claim 4:
Schliwa-Bertling et al. and Bin Sediq disclose the claimed invention as to claim 1 above.
Furthermore, Schliwa-Bertling et al. discloses the determining the plurality of start  times comprises determining the start time for the additional ON-duration based at least in part on a starting offset (‘X’; Schliwa-Bertling et al.; Fig. 7C; [0059]), and wherein the starting offset is a known or determined starting value. 
Claims 5 and 24:
Schliwa-Bertling et al. and Bin Sediq disclose the claimed invention as to claims 1 and 21 above.
Furthermore, Schliwa-Bertling et al. and Bin Sediq disclose receiving an indication of a starting offset (‘X’; Schliwa-Bertling et al.; Fig. 7C; [0059]), the receiving the indication being different from the receiving the discontinuous reception cycle configuration (Bin Sediq; [0088]), and wherein the determining the plurality of start times comprises determining the start time for the additional ON-duration based at least in part on the starting offset (Schliwa-Bertling et al.; Fig. 7C; [0059]-[0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide signaling taught by Bin Sediq for 
Claims 6 and 25:
Schliwa-Bertling et al. and Bin Sediq disclose the claimed invention as to claims 5 and 24 above.
Furthermore, Schliwa-Bertling et al. and Bin Sediq disclose the receiving the indication comprises receiving the indication of the starting offset (‘X’; Schliwa-Bertling et al.; Fig. 7C; [0059]-[0061]) from the base station in at least one of downlink control information (Bin Sediq; [0088]) or a medium access control (MAC) control element (CE).
Claims 7 and 26:
Schliwa-Bertling et al. and Bin Sediq disclose the claimed invention as to claims 1  and 21 above.
Furthermore, Schliwa-Bertling et al. discloses the discontinuous reception cycle configuration comprises an indication of a first starting offset (‘X’; Schliwa-Bertling et al.; Fig. 7C; [0059]-[0061]), and wherein the determining the plurality of start times comprises determining the start time for the additional ON-duration based at least in part on the first starting offset (Schliwa-Bertling et al.; Fig. 7C; [0059]-[0061]).
Claim 8:
Schliwa-Bertling et al. and Bin Sediq disclose the claimed invention as to claim 7 above.

Claims 11 and 27:
Schliwa-Bertling et al. and Bin Sediq disclose the claimed invention as to claims 1 and 21 above.
Schliwa-Bertling et al. discloses the receiving the discontinuous reception cycle configuration comprises receiving an indication of an anchor cycle that has a period equal to the discontinuous reception period, and wherein the discontinuous reception cycle associated with the discontinuous reception period has a period less than the discontinuous reception period (Schliwa-Bertling et al.; Fig. 7C; [0059]).
Claim 12:
Schliwa-Bertling et al. and Bin Sediq disclose the claimed invention as to claim 11 above.
Schliwa-Bertling et al. discloses the receiving the discontinuous reception cycle configuration comprises receiving an indication of an additional discontinuous reception cycle associated with the discontinuous reception period, wherein the additional discontinuous reception cycle associated with the discontinuous reception period has a period less than the discontinuous reception period (Schliwa-Bertling et al.; Fig. 7C; [0059]-[0061]).
Claim 13:
Schliwa-Bertling et al. and Bin Sediq disclose the claimed invention as to claim 12 above.

Claim 15:
Schliwa-Bertling et al. and Bin Sediq disclose the claimed invention as to claim 1 above.
Schliwa-Bertling et al. discloses performing one or more radio resource management procedures based on the discontinuous reception period (Schliwa-Bertling et al.; Fig. 7C; [0059]-[0061]). 
Claims 16 and 28:
Schliwa-Bertling et al. and Bin Sediq disclose the claimed invention as to claims 1 and 21 above.
Schliwa-Bertling et al. discloses the receiving the discontinuous reception cycle configuration comprises receiving an indication of a rational number (‘X’; Schliwa-Bertling et al.; Fig. 7C; [0059]), and wherein the determining the plurality of start times comprises determining the start time for the additional ON-duration based at least in part on the rational number (Schliwa-Bertling et al.; Fig. 7C; [0059]-[0061]).
Claim 17:
Schliwa-Bertling et al. and Bin Sediq disclose the claimed invention as to claim 16 above.

Claim 18:
Schliwa-Bertling et al. and Bin Sediq disclose the claimed invention as to claim 17 above.
Schliwa-Bertling et al. discloses the adjusting the start time comprises adjusting the start time for the additional ON-duration to align with a timing boundary nearest to the start time for the additional ON-duration based at least in part on the rational number (Schliwa-Bertling et al.; Fig. 7C; [0059]-[0061]), a timing boundary subsequent to the start time for the additional ON-duration based at least in part on the rational number, or a timing boundary preceding the start time for the additional ON-duration based at least in part on the rational number.
Allowable Subject Matter
Claims 9, 10, 14, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416